Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/22 has been entered.
Claims 6-12, 16, 19-31, 35-40, 42 are pending, of which claim 42 is new. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6, 8-12, 16, 19-31, 35-40, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over INGBER (US 20140147880) as supplied by applicant on the IDS dated 3/12/20 in view of ITALIANO (WO 2014/107240).
With respect to claim 6, 16, INGBER discloses an organ mimic device comprising a body (bioreactor body) made of two outer body portions mounted together (first and opposing second substrates engaged); a first and second central microchannel (pathway extending through the body formed by first and opposing second channel in alignment); first outer body portion including one or more inlet fluid ports and one or more outlet fluid ports in communication with the first central microchannel (first inlet, outlet for first channel); second outer body portion including fluid inlet and fluid outlet connected to the second central microchannel (second inlet, outlet for second channel); in which an intermediary porous membrane is mounted between the first and second body portions (membrane in pathway, including plurality of pores) (0077-0085, Fig 2A, 3A); one or more pumps coupled to the device (first, second pump) (0068, 0071, Fig 1) and the inlets and outlets are coupled to fluid tubes (first, second recirculation lines) wherein fluid is provided to the microchannels of the device and exits the device such that fluid exiting the device may be reused and reintroduced to the same input port from which it previously entered so that a fluid passed through a particular central microchannel is recirculated back to the device and is again run through the same central microchannel (recirculation fluid flow) (0085, 0070). 
INBER discloses a CPU (flow controller) to control the flow of fluid in and out of the device as well as the flow and rate of fluid (0068), characteristics of the fluid flow such as flow rate through each of the channels can be independently controlled (control of at least one of the flow rates) (0081) and that fluid pressure, flow characteristics and channel geometry may be varied to apply a desired fluid shear stress to one or both tissue layers (maintain a shear stress on cells) (0019, 0066) but does not explicitly disclose the flow controller configured to control the first and second pump to independently adjust the flow rate through a channel to maintain a shear rate in the range of 10-5000 sec^-1. 
However, ITALIANO discloses a system for biomimetic fluid processing comprising a first and second channel separated by a series of microchannels (plurality of pores) formed by a membrane (Claim 2) in which cells are trapped in the vicinity of the microchannels; wherein each of the first and second channel have first and second sources or inlets and outlets (Fig 1), the sources may be arranged to include a pump for delivering a controlled flow (0061), in which laminar fluid shear rates were tightly controlled using two microfluidic pumps (flow controller), one pump for each channel (first, second pump) (0085) and the flow rates in the first and second channel create a differential configured to generate physiological shear rates along the second channel (independently adjust at least one flow rate through the respective channel)(0009, 0062) wherein the physiological shear rates range from 100 to 10,000 sec^-1, more particularly from 500-2500 sec^-1 (prior art preferred range within claimed range) (0056) and in an example, shear rates within the device are linearly proportional to infusion rates and adjusted to span the physiological range (500-2500 sec^-1) (0085). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the flow controller of INGBER to be configured to control the first and second pump to independently adjust the flow rate through a channel to maintain a shear rate in the range of 10-5000 sec^-1 as taught by ITALIANO because it allows for a platform that can recapitulate vascular physiology to accurately reflect the processes, mechanisms, and conditions influencing the efficient production of functional human blood platelets. Such platforms would prove highly useful for the purposes of efficiently generating human platelets for infusion, as well as for establishing drug effects and interactions in the preclinical stages of development. (0007). 
INGBER discloses a porous membrane as addressed above but does not explicitly disclose the pores being sized to selectively capture, in the first channel, a biological source material. 
However, ITALIANO discloses a system for biomimetic fluid processing comprising a first and second channel separated by a series of microchannels (plurality of pores) and columns formed by a membrane (Claim 2) in which the microchannels (pores) are in the range of 0.1 to 20 micrometers such that cells bind, adhere or are otherwise confined or trapped in the vicinity of the microchannels (pores sized  to selectively capture the biological source material in one channel)(0060, 0070). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the porous membrane of INGBER to include the pores being sized to selectively capture a biological material as taught by ITALIANO because these sizes allow the desired cells to trap (0070) and therefore be subjected to conditions similar to physiological conditions (0056-57).
The limitations of “configured to receive a biological source material capable of generating biological product” and “to induce the biological material to produce the biological product” are considered intended use or materials used in the device limitations. These limitations do not afford patentability to the apparatus or system because they are not defining any structural features of said apparatus but merely defining the contents used in the claimed apparatus during its use. It has been well established that it is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carry out the process. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 &§ 2173.05(g)). Modified INGBER is considered capable of being used in the intended manner with the intended biological materials as a disclosed embodiment is used with cells that can exchange proteins or chemicals across the membrane in response to mechanical stimuli (0066-67). 
With respect to claims 8-11, it is noted these claims are directed at the materials used in the device and are not considered as part of the claimed device structure and are therefore not given patentable weight. These limitations do not afford patentability to the apparatus or system because they are not defining any structural features of said apparatus but merely defining the contents used in the claimed apparatus during its use. It has been well established that it is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carry out the process. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 &§ 2173.05(g)). Additionally, INGBER discloses the cells used in the device can be megakaryocytes which produce platelets (0140) as does ITALIANO (00104). 

With respect to claim 12, INGBER discloses the first outer body portions can include more than one inlet (third inlet capable of introducing material to the first channel) (0079). 
With respect to claim 19-21, 30 it is noted that these claims are directed at conditions within the device during use and do not positively recite any structural limitations and therefore are considered to add only functional limitations. It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claims. Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such art reference, regardless of whether the prior art reference explicitly discloses such capacity for performing the recited function. Neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim and said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Additionally, ITALIANO discloses laminar fluid flow and generation of physiological shear rates along the second channel (0009, 0062) wherein the physiological shear rates range from 100 to 10,000 sec^-1 (0056).
With respect to claim 22-23, INGBER discloses the outer body portions are mounted to one another (0077) and are preferably bonded with the membrane sandwiched between (0161).
With respect to claims 24-26, INGBER discloses a variety of microchannel dimensions (height, size) and shapes including tapered (0090, Fig 2E-F), but does not explicitly disclose the height sized depending on flow characteristics, or the taper angle. However, it would have been an obvious matter of design choice to choose the desired sizes and angles, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04. Additionally, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
With respect to claims 27, INGBER discloses the body portions are made of PDMS (0159).
With respect to claim 28, INGBER discloses the membrane is PDMS (0156, 0159). 
With respect to claim 29, INGBER discloses the dimensions of the pores can be 0.5-20 microns (0104). 
With respect to claim 31, INGBER discloses a method (0209-214, 0233-238) comprising: providing an organ mimic device comprising a body (bioreactor body) made of two outer body portions mounted together (first and opposing second substrates engaged); a first and second central microchannel (pathway extending through the body formed by first and opposing second channel in alignment); in which an intermediary porous membrane is mounted between the first and second body portions (membrane in pathway, including plurality of pores) (0077-0085, Fig 2A, 3A); wherein fluid is provided to individually to the microchannels of the device (introducing first and second fluid flow) and exits the device such that fluid exiting the device may be reused and reintroduced to the same input port from which it previously entered so that a fluid passed through a particular central microchannel is recirculated back to the device and is again run through the same central microchannel (recirculation first and second fluid flow) (0085, 0070); wherein the fluid source applied to the microchannel of the device may contain cells (introducing biological source material to first channel) that can be collected (harvesting) in a fluid collector or reservoir (0069). INBER discloses a CPU (flow controller) to control the flow of fluid in and out of the device as well as the flow and rate of fluid (0068), characteristics of the fluid flow such as flow rate through each of the channels can be independently controlled (control of at least one of the flow rates) (0081) and that fluid pressure, flow characteristics and channel geometry may be varied to apply a desired fluid shear stress to one or both tissue layers (maintain a shear stress on cells) (0019, 0066) but does not explicitly disclose the flow controller configured to control the first and second pump to independently adjust the flow rate through a channel to maintain a shear rate in the range of 10-5000 sec^-1. 
However, ITALIANO discloses a system for biomimetic fluid processing comprising a first and second channel separated by a series of microchannels (plurality of pores) formed by a membrane (Claim 2) in which cells are trapped in the vicinity of the microchannels; wherein each of the first and second channel have first and second sources or inlets and outlets (Fig 1), the sources may be arranged to include a pump for delivering a controlled flow (0061), in which laminar fluid shear rates were tightly controlled using two microfluidic pumps (flow controller), one pump for each channel (first, second pump) (0085) and the flow rates in the first and second channel create a differential configured to generate physiological shear rates along the second channel (independently adjust at least one flow rate through the respective channel)(0009, 0062) wherein the physiological shear rates range from 100 to 10,000 sec^-1, more particularly from 500-2500 sec^-1 (prior art preferred range within claimed range) (0056) and in an example, shear rates within the device are linearly proportional to infusion rates and adjusted to span the physiological range (500-2500 sec^-1) (0085). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the flow controller of INGBER to be configured to control the first and second pump to independently adjust the flow rate through a channel to maintain a shear rate in the range of 10-5000 sec^-1 as taught by ITALIANO because it allows for a platform that can recapitulate vascular physiology to accurately reflect the processes, mechanisms, and conditions influencing the efficient production of functional human blood platelets. Such platforms would prove highly useful for the purposes of efficiently generating human platelets for infusion, as well as for establishing drug effects and interactions in the preclinical stages of development. (0007). 
 INGBER discloses a porous membrane as addressed above but does not explicitly disclose the pores being sized to selectively capture, in the first channel, a biological source material. 
However, ITALIANO discloses a system for biomimetic fluid processing comprising a first and second channel separated by a series of microchannels (plurality of pores) and columns formed by a membrane (Claim 2) in which the microchannels (pores) are in the range of 0.1 to 20 micrometers such that cells bind, adhere or are otherwise confined or trapped in the vicinity of the microchannels (pores sized  to selectively capture the biological source material in one channel)(0060, 0070). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the porous membrane of INGBER to include the pores being sized to selectively capture a biological material as taught by ITALIANO because these sizes allow the desired cells to trap (0070) and therefore be subjected to conditions similar to physiological conditions (0056-57).
With respect to claim 35, INGBER discloses the biological material may contain blood (peripheral blood) or stem cells (0069, 0127). 
With respect to claim 36, INGBER discloses flowing a fluid containing cells (biological source material) along the membrane (0220, 0238). 
With respect to claim 37-38, ITALIANO discloses in which the microchannels (pores) are in the range of 0.1 to 20 micrometers such that cells bind, adhere or are otherwise confined or trapped in the vicinity of the microchannels (biological source material captured by pores and blocks)(0060, 0070).
With respect to claim 39-40, INGBER discloses monitoring the cells, and adjusting the pressure (0214-217), but does not explicitly disclose determining a density of biological material and adjusting the introduced quantity to maintain the density. However, it would have been obvious to one of ordinary skill in the art to use the monitored data to determine a density and adjust input as claimed to optimize the cell viability for maximum production. 
With respect to claim 42, INGBER discloses the cells used in the device can be megakaryocytes which produce platelets (0140) as does ITALIANO (00104). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over INGBER (US 20140147880) in view of ITALIANO (WO 2014/107240) further in view of BLACKBURN (US 2005/0009101) as supplied by applicant on the IDS dated 3/12/20.
With respect to claim 7, INGBER discloses the central microchannel can have different shapes (0110, Fig 2E-G) but does not explicitly disclose the pathway is serpentine. However, BLACKBURN discloses a microfluidic device comprising bio-channels in which the channel can be serpentine (0049, 0054, Fig 1, 6). It would have been obvious to one of ordinary skill in the art to modify the microchannel shape of INGBER to include the serpentine shape as taught by BLACKBURN because it would’ve allowed for longer channels with more discrete regions (0049) and it has been held shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. MPEP 2144.04. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 6-12, 16, 19-31, 35-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PANT, MITCHELL, NEMERSON and ITALIANO (WO 2015) as cited on the attached PTO 892 all disclose devices with controlled shear rates similar to those claimed. Patents 9795965, 10710073, 10590373, and 10343163 are all related to the above cited prior art of ITALIANO and likewise disclose the same subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799